office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 iglazman postf-145987-11 third party communication none date of communication not applicable uilc date date to james d hill associate area_counsel cincinnati group large business international from john p moriarty chief branch income_tax and accounting subject ------------------------------------------------ ----------------------- -------------------------- tax_year this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer state statute dollar_figurea dollar_figureb dollar_figurec year year year year date date date ------------------------------------------------ -------- ------------------------------------------------------------ --------------------- ------------------- ------------------- ------- ------- ------- ------- ------------------- -------------------- ------------------- postf-145987-11 -------------------------- date date ------------------- allocation date ------------------- issue sec_1 does taxpayer realize gross_income when premium tax_credits ptcs are utilized as payments of principal and interest under the state certified capital company capco program does the potential recapture or forfeiture of ptcs allow taxpayer to defer the recognition of income under the all_events_test conclusion sec_1 taxpayer will realize gross_income when ptcs are utilized as payments of principal and interest on notes issued to investors under the state capco program the all_events_test is met as the loan repayments are deemed made through the utilization of ptcs offset the ability to meet all filing and reporting requirements of the state capco program to maintain certification is solely within taxpayer’s control therefore any_action or inaction that causes the recapture or forfeiture of ptcs would be a condition_subsequent facts the state legislature implemented its capco program in year the state capco program provides alternative sources of venture capital to state entrepreneurs through private government-sponsored venture_capital_companies typically venture capital groups with significant local knowledge and industry expertise form capcos and invest funds received from insurance_companies in qualified small businesses to attract investments in capcos state provided ptcs to insurance_companies in exchange for their investment in the capco sec_2 under the state capco program insurance_companies certified their intent to participate in the program by filing a ptc allocation claim form which detailed the amount of the planned investments and the identity of the capcos that would receive the investment sec_3 only insurers who were required to pay a premium tax on insurance the enabling legislation which was passed in ------- approved a total of ------------------in ptcs to be used for program a second program was later approved and implemented in ------- several other states implemented similar programs beginning in the 1990’s ptcs were allocated based on total investments and the maximum credits allowed for each program investors were legally bound to make investments in capcos within a short_period of time after the allocation date postf-145987-11 policies issued in the state were eligible to invest in capco-issued debt instruments insurers that invested in debt or equity securities of a certified capco certified investors earned in the year of investment an amount equal to of such investment the ptcs are vested credits that can be claimed as a dollar-for-dollar reduction of taxes on policy premiums a unique feature of the state capco program is the deferral of these ptcs although the ptcs were allocated in year they could not be utilized until the filing of year premium tax returns in march of year and the ptcs could not be applied to estimated payments due in year in addition certified investors could not claim more than of their allocated ptcs in any one year if a certified investor could not use the total ptcs available in a tax_year it could carry the unused ptcs forward indefinitely in order to maintain certification capcos must meet certain filing reporting and investment requirements all capcos must file a prescribed annual report with the state comptroller by january of each year providing details about its operations and investments as required by statute capcos also have to pay an annual renewal fee of dollar_figure and must submit on a yearly basis audited financial statements that include the opinion of an independent certified_public_accountant as to whether the capco is in compliance with the program’s rules investments must be placed in qualified businesses and must be diversified with no more than of certified capital in any single company to remain certified capcos must meet certain investment milestones of certified capital must be placed in qualified businesses within years from the allocation date and within years from the allocation date if these investment milestones are not met the ptcs may be subject_to recapture or forfeiture once a capco has satisfied the year investment milestone any ptcs that have been or will be taken by its certified investors within five years of the allocation date are no longer subject_to forfeiture or recapture_tax credits to be taken after the fifth anniversary of the allocation date are subject_to forfeiture only if the capco is decertified within the five year period after the allocation date if a capco does not meet any of the requirements on a timely basis it is given days to correct the deficiency and may be subject_to a late fee or administrative penalty as of year no capco had been decertified from the state’s capco program4 taxpayer is a state capco on the allocation date dollar_figurea in ptcs was allocated to taxpayer’s investors after receiving the ptcs the investors made required investments through the issuance of notes on date taxpayer and the investors executed the notes in the amount of dollar_figurea under the terms of the notes principal and interest were to be paid twice a year over a six-year period commencing on august year the payments were structured so that the amount of the ptcs available each year would be applied to offset a portion of the principal and interest payments due that year with the balance paid through the liquidation of securities pledged to secure the notes under the terms of the notes if investors are unable to use ptcs in any year state comptroller of public accounts biennial report on the results of the capco program for the period ending date postf-145987-11 because they have insufficient state insurance premium tax_liability the tax_credit offset against amounts due under the notes for that year will not be postponed taxpayer made the first seven payments in cash but starting with the eighth payment on date the payments on the notes were deemed to be made solely through the ptcs available to the investors according to taxpayer’s note-payment schedule on date and date the taxpayer made payments to investors via tax_credits offset in the amounts of dollar_figureb and dollar_figurec respectively taxpayer is expected to make all future payments in the same manner law and analysis issue sec_61 generally provides that gross_income means all income from whatever source derived the term income is broadly defined as instances of undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 it is well established that the payment of the expenses of a taxpayer by another is includible in the taxpayer’s gross_income 279_us_716 payment of employee’s income taxes by the employer made in consideration of employee’s services constituted additional taxable_income of employee moreover the payments are includible in the taxpayer’s gross_income regardless of whether they are made directly to the taxpayer or to a third party on the taxpayer’s behalf see old colony pincite which held it immaterial that the taxes were paid over directly to the government the discharge by a third person of an obligation of the taxpayer is equivalent to receipt by the taxpayer vasquez v commissioner tcmemo_1997_78 repayment of student loans by employer includable in student’s gross_income in this case the state in effect is discharging taxpayer’s obligation to pay investors principal and interest by providing the investors with ptcs consequently to the extent that taxpayer does not make an actual payment of principal and interest due under the terms of the note because the investors have used or will use ptcs earned under the capco program taxpayer must include in gross_income an amount equal to the ptcs available to investors to be utilized even if actual utilization is postponed indefinitely issue sec_451 provides the general_rule that the amount of any gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless such amount is to be properly accounted for in a different period in year the payments due under the notes approximated the amount of ptcs available to be taken by the investors for year and year postf-145987-11 sec_1_451-1 of the income_tax regulations provides that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting under an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy the all_events_test sec_1_446-1 all the events that fix the right to receive income occur when the required performance takes place payment is due or payment is received whichever happens earliest see 372_us_128 revrul_84_31 1984_1_cb_127 revrul_80_308 1980_2_cb_162 taxpayer uses an overall accrual_method of accounting to participate in the capco program taxpayer must maintain certified status and is required to meet the investment milestone by the third anniversary of the allocation date and the investment milestone by the fifth anniversary of the allocation date the taxpayer met the investment milestone timely the fifth anniversary of the allocation date fell on date but the taxpayer met the investment milestone by date because taxpayer met it sec_50 investment milestone by date the agents question whether the potential for forfeiture or recapture postpones the recognition of income under the all_events_test until year the end of the 5-year period statute provides that once a capco has satisfied the investment milestone ptcs that have been or will be taken by its certified investors during that five-year period are no longer subject_to forfeiture or recapture whereas ptcs to be taken after the fifth anniversary of the allocation date are subject_to forfeiture only if the capco is decertified within the five-year period in this case the only actions that could trigger decertification before the end of the five-year period are taxpayer’s failure_to_file the required annual report taxpayer’s failure_to_file audited financial statements and taxpayer’s failure to make the required annual renewal payment when the right to receive an amount becomes fixed the right accrues spring city foundry co v commissioner 54_sct_644 if income is properly accruable under the all-events test accrual may not be postponed merely because of a possibility that the income may have to be returned or may be subject_to diminution or offset revrul_58_474 1958_2_cb_158 the terms of an agreement are relevant in determining when the all_events_test is met 47_tc_58 acq 1967_2_cb_2 in applying the all-events test courts have distinguished between conditions precedent which must occur before the right to income arises and conditions subsequent the occurrence of which will terminate an existing right to income but the presence of which does not preclude accrual of income 107_tc_282 a condition_subsequent does not change the character of a transaction and does postf-145987-11 not prevent an accrual basis taxpayer from accruing income generally a condition that is within the control of the taxpayer or involves a future event that is routine or ministerial in nature will be deemed a condition_subsequent in contrast to a condition_subsequent a condition_precedent must be satisfied for a transaction of an accrual basis taxpayer to be completed see 227_f2d_724 9th cir contractor's right to income was in the year it delivered a house not in a later year when a properly certified invoice was submitted even though the contract specifically provided for payment upon the submission of a properly certified invoice revrul_98_39 accrual_method manufacturer's liability to pay a retailer for cooperative advertising services is incurred in the year the services are performed not when the required claim form is submitted 286_us_290 income may not be deferred after the right matures even though a ministerial_act occurs in the subsequent year see also ringmaster inc v commissioner t c memo inspection and testing required by the government prior to final acceptance of merchandise operated to create a condition_precedent which prevented a sale from being completed until the condition was satisfied since taxpayer met the milestone prior to year the amount of ptcs utilized by its certified investors prior to year were no longer subject_to recapture the amount of ptcs to be utilized by the investors after january year could not be forfeited or recaptured unless as discussed above the taxpayer was decertified before date therefore by the virtue of recognizing the tax_credit offsets on date and date as scheduled payments of principal and interest on the notes the taxpayer has received income in year under the all-events test the amount received is fixed in year the potential failure_to_file required reports or pay the annual renewal fee prior to date represent conditions subsequent which do not preclude the accrual of income furthermore these conditions are clearly ministerial in nature and do not prevent the recognition of income in year thus the amount received in year is includible in taxpayer’s gross_income in that year case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views the agents are concerned whether the amount of income realized and recognized is dependent upon the amount of ptcs utilized by the certified investors that is not an issue in this case because the terms of the notes provide that repayment via tax_credits offsets is not postponed due to the investors’ failure to use the ptcs
